Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.

Status of the Claims
Claims 21-38 are all the claims pending in the application. 
Claims 21, 27, 33, and 38 are amended.
Claims 21-38 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed December 9, 2020.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regrinding the 103 rejections, Applicant first asserts Wodetzki does not teach parsing public information source data as claimed because Wodetzki teaches parsing contracts and not public source data.  Examiner respectfully does not find this persuasive because ¶¶[0119] and [0138] of Wodetzki explicitly states the contract data being analyzed comes from "public, open repositories".
Second, Applicant asserts Wodetzki does not teach the claimed "tags" that indicate risk.  Examiner respectfully does not find this assertion persuasive because the "high level risk terms" Wodetzki contemplates are "tags" that indicate risk.
Third, Applicant asserts Wodetzki does not teach the "new rating configuration" as claimed because the customer-applied weighting of Wodetzki is not "new".  Examiner respectfully does not find this assertion persuasive because the claims state the new rating configuration is a "change in scoring or weight to the risk scoring model provided by the received scoring and weight data".  A customer applying their own weighting, as taught by Wodetzki, changes the rating configuration from the universal weighting to the customer-specific weighting.  Thus, Wodetzki teaches the new rating configuration as acclimated.  Accordingly the rejections are maintained, please see below for the complete rejections of the claims as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodetzki et al, US Pub. No. 2018/0268506, herein referred to as "Wodetzki" in view of Dennis, et al. US Pub. No. 2014/0324519, herein referred to as "Dennis".
Regarding claim 21, Wodetzki teaches:
receiving, from a public server positioned remote from the data processing system and as a computer data structure, public information source data associated with geographic risk (obtains contract data from public sources, ¶[0119], and inputs in risk scoring include country of origin, ¶[0138], see also ¶[0086] noting parties data includes country information and ¶¶[0162]-[0163] discussing servers); 
performing machine parsing using natural language processing (parses contracts, ¶[0021]; see also ¶[0119] discussing natural language processing)
to convert the public information source data associated with geographic risk into risk factors (assesses contract risk in contract clauses, ¶[0134]; see also ¶[0088] discussing examples of risks in contracts); 
building, using the risk factor computer data structures and by an artificial intelligence unit trained using machine learning techniques, a computer-implemented risk scoring model (models contracts to score risks using machine learning, e.g. ¶¶[0027], [0135]; see also ¶¶[0134]-[0141] labelled "Assessing Contractual Risk" and e.g. Fig. 17 showing various AI rules applied to contracts)
that includes a risk indicator with a tag that links the risk indicator to one of the plurality of risk factors (model includes terms designed to allocate risks in contracts, ¶[0088] and Fig. 3)
and a risk factor threshold for the one of the plurality of risk factors (contract risks include margin call thresholds, ¶[0088]; see also ¶¶[0131], [0139] discussing various other thresholds); 

configuring the risk scoring model with the received scoring and weight data (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts, ¶[0135]; see also ¶[0134] discussing customer-specific and universal, standard weightings); 
determining that the configuring the risk scoring model with the received scoring and weight data provides a new rating configuration of the risk scoring model (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts to obtain a customer specific version of the risk score, ¶[0135]); 
and forwarding, to the user interface, an alert indicator identifying a risk factor with a risk factor threshold exceeded as a result of the new rating configuration (generates an alert when a contract risk score exceeds a threshold value, ¶[0139]; see also ¶[0135] discussing visibility of contractual risk)
wherein the user interface is configured to display the alert indicator (risk alerts are communicated to responsible persons via email, mobile and other methods, ¶[0139]),
and the new rating configuration is determined based upon a change in scoring or weight to the risk scoring model provided by the received scoring and weight data (customer provides a weighting to elements of the universal risk score to change it into a customer specific version of the risk score, ¶[0135]).  
However Wodetzki does not specifically use the term or refer to an “alert indicator” per se, but Dennis does.  Dennis teaches “In one embodiment, particular instances of operational risk may be associated with a specific user, and calculation, by the system, of an operational risk score exceeding a predetermined threshold value (e.g., high-priority value or above) may trigger the system to alert the user.  The alert may be in the form of an appropriately-colored (e.g., red to indicate that it requires attention) cell in a risk decision-making matrix/chart, a generated e-mail to the user, a SMS message to 
Regarding claim 22, the combination of Wodetzki teaches all the limitations of claim 21 and Wodetzki further teaches:
wherein the converting the public information source data into the risk factor includes using feedback data related to geographic risk compliance (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts to obtain a customer specific version of the risk score, ¶[0135]; see also ¶[0138] noting country of origin is a risk factor.  Examiner notes the Specification explicitly contemplates inputs from users as feedback data, ¶[0049] of the Specification as filed, and so input from risk experts would be "feedback data" here).  
Regarding claim 23, the combination of Wodetzki teaches all the limitations of claim 21 and Wodetzki further teaches:

Regarding claim 24, the combination of Wodetzki teaches all the limitations of claim 21 and Wodetzki further teaches:
wherein the risk indicator in the risk scoring model is populated using the received scoring data and modified using the received weight data (imports contracts to be analyzed, e.g. ¶[0117], and customer applies a weighting to elements of the universal risk score to obtain a customer specific version of the risk score, ¶[0135]).  
Regarding claim 25, the combination of Wodetzki teaches all the limitations of claim 21 and Wodetzki further teaches:
wherein the determining includes running the risk scoring model using a risk analyzer of the geographic risk tool (models contracts to score risks using machine learning, e.g. ¶¶[0027], [0135]; see also ¶¶[0134]-[0141] labelled "Assessing Contractual Risk").  
Regarding claim 26, the combination of Wodetzki teaches all the limitations of claim 25 and Wodetzki further teaches:
wherein the risk analyzer is configured to identify individual ones of the risk factors that are affected by the received scoring and weight data (identifies individual and aggregated contract risk scores, ¶[0139]).

Regarding claim 27, Wodetzki teaches:
a computer processor including a geographic risk tool; and a computer memory operatively coupled to the computer processor, wherein the computer memory having disposed within it computer program 
receiving, from a public server positioned remote from the data processing system and as a computer data structure, public information source data associated with geographic risk (obtains contract data from public sources, ¶[0119], and inputs in risk scoring include country of origin, ¶[0138], see also ¶[0086] noting parties data includes country information and ¶¶[0162]-[0163] discussing servers); 
performing machine parsing using natural language processing (parses contracts, ¶[0021]; see also ¶[0119] discussing natural language processing)
to convert the public information source data associated with geographic risk into risk factors (assesses contract risk in contract clauses, ¶[0134]; see also ¶[0088] discussing examples of risks in contracts); 
building, using the risk factor computer data structures and by an artificial intelligence unit trained using machine learning techniques, a computer-implemented risk scoring model (models contracts to score risks using machine learning, e.g. ¶¶[0027], [0135]; see also ¶¶[0134]-[0141] labelled "Assessing Contractual Risk" and e.g. Fig. 17 showing various AI rules applied to contracts)
that includes a risk indicator with a tag that links the risk indicator to one of the plurality of risk factors (model includes terms designed to allocate risks in contracts, ¶[0088] and Fig. 3)
and a risk factor threshold for the one of the plurality of risk factors (contract risks include margin call thresholds, ¶[0088]; see also ¶¶[0131], [0139] discussing various other thresholds); 
receiving, from a user interface, scoring and weight data (customer applies a weighting to elements of the universal risk score, ¶[0135]; see also ¶¶[0137], [0168] discussing user interfaces); 
configuring the risk scoring model with the received scoring and weight data (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts, ¶[0135]; see also ¶[0134] discussing customer-specific and universal, standard weightings); 

and forwarding, to the user interface, an alert indicator identifying a risk factor with a risk factor threshold exceeded as a result of the new rating configuration (generates an alert when a contract risk score exceeds a threshold value, ¶[0139]; see also ¶[0135] discussing visibility of contractual risk)
wherein the user interface is configured to display the alert indicator (risk alerts are communicated to responsible persons via email, mobile and other methods, ¶[0139]),
and the new rating configuration is determined based upon a change in scoring or weight to the risk scoring model provided by the received scoring and weight data (customer provides a weighting to elements of the universal risk score to change it into a customer specific version of the risk score, ¶[0135]).   
However Wodetzki does not specifically use the term or refer to an “alert indicator” per se, but Dennis does.  Dennis teaches “In one embodiment, particular instances of operational risk may be associated with a specific user, and calculation, by the system, of an operational risk score exceeding a predetermined threshold value (e.g., high-priority value or above) may trigger the system to alert the user.  The alert may be in the form of an appropriately-colored (e.g., red to indicate that it requires attention) cell in a risk decision-making matrix/chart, a generated e-mail to the user, a SMS message to the user, or other form of communication with the user.” ¶[0040] (emphasis added).   Both Wodetzki and Dennis teach in the risk assessment arts for purposes inhibiting money laundering risk.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the risk importance (priority) as taught by Dennis in the system of Wodetzki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Regarding claim 28, the combination of Wodetzki teaches all the limitations of claim 27 and Wodetzki further teaches:
wherein the converting the public information source data into the risk factor includes using feedback data related to geographic risk compliance (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts to obtain a customer specific version of the risk score, ¶[0135]; see also ¶[0138] noting country of origin is a risk factor.  Examiner notes the Specification explicitly contemplates inputs from users as feedback data, ¶[0049] of the Specification as filed, and so input from risk experts would be "feedback data" here).  
Regarding claim 29, the combination of Wodetzki teaches all the limitations of claim 27 and Wodetzki further teaches:
wherein the geographic risk tool generates, after receiving the scoring and weight data, a report card that is forwarded to the user interface (individual and aggregated contract risk scores are presented within the contract management user interface, ¶[0139]).  
Regarding claim 30, the combination of Wodetzki teaches all the limitations of claim 27 and Wodetzki further teaches:

Regarding claim 31, the combination of Wodetzki teaches all the limitations of claim 27 and Wodetzki further teaches:
wherein the determining includes running the risk scoring model using a risk analyzer of the geographic risk tool (models contracts to score risks using machine learning, e.g. ¶¶[0027], [0135]; see also ¶¶[0134]-[0141] labelled "Assessing Contractual Risk").  
Regarding claim 32, the combination of Wodetzki teaches all the limitations of claim 31 and Wodetzki further teaches:
wherein the risk analyzer is configured to identify individual ones of the risk factors that are affected by the received scoring and weight data  (identifies individual and aggregated contract risk scores, ¶[0139]).  

Regarding claim 33, Wodetzki teaches:
a computer readable storage medium having stored thereon program instructions, the program instructions executable by a geographic risk tool configured to execute within a data processing system to perform (memory and instructions, ¶[0160]; see also ¶[0138] discussing geographic risk): 
receiving, from a public server positioned remote from the data processing system and as a computer data structure, public information source data associated with geographic risk (obtains contract data from public sources, ¶[0119], and inputs in risk scoring include country of origin, ¶[0138], see also ¶[0086] noting parties data includes country information and ¶¶[0162]-[0163] discussing servers); 

to convert the public information source data associated with geographic risk into risk factors (assesses contract risk in contract clauses, ¶[0134]; see also ¶[0088] discussing examples of risks in contracts); 
building, using the risk factor computer data structures and by an artificial intelligence unit trained using machine learning techniques, a computer-implemented risk scoring model (models contracts to score risks using machine learning, e.g. ¶¶[0027], [0135]; see also ¶¶[0134]-[0141] labelled "Assessing Contractual Risk" and e.g. Fig. 17 showing various AI rules applied to contracts)
that includes a risk indicator with a tag that links the risk indicator to one of the plurality of risk factors (model includes terms designed to allocate risks in contracts, ¶[0088] and Fig. 3)
and a risk factor threshold for the one of the plurality of risk factors (contract risks include margin call thresholds, ¶[0088]; see also ¶¶[0131], [0139] discussing various other thresholds); 
receiving, from a user interface, scoring and weight data (customer applies a weighting to elements of the universal risk score, ¶[0135]; see also ¶¶[0137], [0168] discussing user interfaces); 
configuring the risk scoring model with the received scoring and weight data (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts, ¶[0135]; see also ¶[0134] discussing customer-specific and universal, standard weightings); 
determining that the configuring the risk scoring model with the received scoring and weight data provides a new rating configuration of the risk scoring model (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts to obtain a customer specific version of the risk score, ¶[0135]); 

wherein the user interface is configured to display the alert indicator (risk alerts are communicated to responsible persons via email, mobile and other methods, ¶[0139])
and the new rating configuration is determined based upon a change in scoring or weight to the risk scoring model provided by the received scoring and weight data (customer provides a weighting to elements of the universal risk score to change it into a customer specific version of the risk score, ¶[0135]).  
However Wodetzki does not specifically use the term or refer to an “alert indicator” per se, but Dennis does.  Dennis teaches “In one embodiment, particular instances of operational risk may be associated with a specific user, and calculation, by the system, of an operational risk score exceeding a predetermined threshold value (e.g., high-priority value or above) may trigger the system to alert the user.  The alert may be in the form of an appropriately-colored (e.g., red to indicate that it requires attention) cell in a risk decision-making matrix/chart, a generated e-mail to the user, a SMS message to the user, or other form of communication with the user.” ¶[0040] (emphasis added).   Both Wodetzki and Dennis teach in the risk assessment arts for purposes inhibiting money laundering risk.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the risk importance (priority) as taught by Dennis in the system of Wodetzki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both Wodetzki and Dennis teach in the risk assessment arts for purposes inhibiting money laundering risk.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the criteria 
Regarding claim 34, the combination of Wodetzki teaches all the limitations of claim 33 and Wodetzki further teaches:
wherein the converting the public information source data into the risk factor includes using feedback data related to geographic risk compliance (customer applies a weighting to elements of the universal risk score based on the views of its own risk experts to obtain a customer specific version of the risk score, ¶[0135]; see also ¶[0138] noting country of origin is a risk factor.  Examiner notes the Specification explicitly contemplates inputs from users as feedback data, ¶[0049] of the Specification as filed, and so input from risk experts would be "feedback data" here).  
Regarding claim 35, the combination of Wodetzki teaches all the limitations of claim 33 and Wodetzki further teaches:
wherein the geographic risk tool generates, after receiving the scoring and weight data, a report card that is forwarded to the user interface (individual and aggregated contract risk scores are presented within the contract management user interface, ¶[0139]).  
Regarding claim 36, the combination of Wodetzki teaches all the limitations of claim 33 and Wodetzki further teaches:
wherein the risk indicator in the risk scoring model is populated using the received scoring data and modified using the received weight data  (imports contracts to be analyzed, e.g. ¶[0117], and customer applies a weighting to elements of the universal risk score to obtain a customer specific version of the risk score, ¶[0135]).  
Regarding claim 37, the combination of Wodetzki teaches all the limitations of claim 33 and Wodetzki further teaches:
wherein the determining includes running the risk scoring model using a risk analyzer of the geographic risk tool (models contracts to score risks using machine learning, e.g. ¶¶[0027], [0135]; see also ¶¶[0134]-[0141] labelled "Assessing Contractual Risk").  
Regarding claim 38, the combination of Wodetzki teaches all the limitations of claim 37 and Wodetzki further teaches:
wherein the risk analyzer is configured to identify individual ones of the risk factors that are affected by the received scoring and weight data  (identifies individual and aggregated contract risk scores, ¶[0139]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629